DETAILED ACTION

	Claims 1 – 19 and 21, which are currently pending, are fully considered below.
	Claim 20 is cancelled.
	Claim 21 is new.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. 
Applicant has failed to clarify the claims to overcome the rejection of claims 1 – 19 and 21 under 35 USC 112(b) as being indefinite.
For the limitation, “access browsing history of at least one user from proxy server logs captured during report creation procedures of the one or more prior reports,” it is unclear if the reports are created by compiling data and then creating a composite from user search queries, or if the reports are generated or essentially pulled from a third party to satisfy a user search query. 
For the limitation, “determine, by employing trained information extraction (IE) models, one or more successful search queries from portions of the browsing history, the successful search queries used for generating the prior reports,” it is unclear if a search is deemed successful if it executes and provides a result, or if other criteria is 
Accordingly, this Office Action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite and incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The following are unclear: 1) how the browsing history of a user is relevant to creating a report for an entity, and 2) what constitutes a successful search query other than “based on their matches,” (Fig. 7).
For the limitation, “access browsing history of at least one user from proxy server logs captured during report creation procedures of the one or more prior reports,” it is unclear if the reports are created by compiling data and then creating a composite from user search queries, or if the reports are generated or essentially pulled from a third party to satisfy a user search query. 

Appropriate attention is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramanujam Halasipuram et al. teach query optimization with memory i/o awareness (U.S. Patent Publication 20110035369).
Keng Lim teaches techniques for optimizing policies in an information management system (U.S. Patent Publication 20070156670).
Ross Bott teaches enhanced customer service for mobile carriers using real time and historical mobile application and traffic or optimization data associated with mobile devices in a mobile network (U.S. Patent Publication 20130267209).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167